Citation Nr: 1413508	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-46 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial compensable rating for ulnar neuropathy of the right upper extremity.

2.  Entitlement to an initial compensable rating for ulnar neuropathy of the left upper extremity.

3.  Entitlement to a temporary total rating under 38 C.F.R. § 4.30 for convalescence following surgery on December 6, 2007.


REPRESENTATION

Appellant represented by:	State of Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1989 to November 1990, from February 2003 to September 2004, and from October 2006 to November 2008. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record indicates that the Veteran was granted TDIU by a September 2010 rating decision; as such, the Board finds that TDIU is not before the Board on appeal.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, for the entire appeal period, the Veteran's ulnar neuropathy results in disability comparable to mild incomplete paralysis of the ulnar nerves of the right upper extremity.

2.  Affording the Veteran the benefit of the doubt, for the entire appeal period, the Veteran's ulnar neuropathy results in disability comparable to mild incomplete paralysis of the ulnar nerves of the left upper extremity.

3.  The Veteran was on active duty when he underwent the right knee surgery in December 2007 and was not discharged until November 2008.
CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 10 percent initial disability rating for ulnar neuropathy of the right upper extremity have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8616 (2013).

2.  For the entire appeal period, the criteria for a 10 percent initial disability rating for ulnar neuropathy of the left upper extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8616 (2013).

3.  The criteria for a temporary total rating under 38 C.F.R. § 4.30 for convalescence following surgery on December 6, 2007 have not been met.
38 U.S.C.A. §§ 1131, 1155 (West 2002); 38 C.F.R. § 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Although not claimed, the RO inferred and granted service connection for bilateral ulnar neuropathy in a June 2009 rating decision and assigned a noncompensable rating for each upper extremity.  Since this is an appeal for higher initial ratings, because it arises from the Veteran's disagreement with the initial rating following the grant of service connection for bilateral ulnar neuropathy, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the US Court Appeals for Veterans Claims (the Court) have held that, once service connection is granted, the claim is substantiated and, therefore, additional notice is not required and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

The Veteran was advised of VA's duties to notify and assist in the development of the claim for a temporary total rating under 38 C.F.R. § 4.30 prior to initial adjudication.  A February 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The claim was last readjudicated in a July 2012 supplemental statement of the case, thereby curing any notice deficiency.  Mayfield, 444 F.3d at 1333. 

With regard to the duty to assist, the Veteran's service treatment records, Social Security Administration (SSA) records, and pertinent post-service treatment records, including VA and private treatment reports, have been secured.  The RO arranged for VA examinations in May 2009 and June 2010.  These examinations, taken together, are found to be adequate purposes of the claims of increased initial rating for bilateral ulnar neuropathy of the upper extremities.  The examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the Veteran's ulnar neuropathy.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.
See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2013). 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Also in this regard, the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996); see also 38 C.F.R. § 4.14 (both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating and the evaluation of the same manifestation under different diagnoses are to be avoided). 

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Ulnar Neuropathy Disability Rating Analysis

Although not claimed, the RO inferred and granted service connection for bilateral ulnar neuropathy by a June 2009 rating decision.  The RO assigned noncompensable ratings effective November 30, 2008, the date following the Veteran's discharge from active service.  The Veteran appealed the noncompensable ratings assigned by the RO and claimed he should be rated at 10 percent for each of his upper extremity ulnar neuropathies.  See December 2009 Notice of Disagreement (NOD).

The Veteran's upper extremity ulnar neuropathy is rated pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8616 (2013).  Under DC 8516, complete paralysis of the ulnar nerve is defined as where there is a "griffin claw" deformity due to flexor contraction of the ring and little fingers, atrophy is very marked in dorsal interspace and thenar and hypothenar eminences; there is loss of extension of the ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of the wrist is weakened.  Complete paralysis warrants a 50 percent rating if affecting the minor extremity, and a 60 percent rating if the major extremity is involved.  

Where there is severe incomplete paralysis, this warrants a 30 percent rating for a minor extremity, and 40 percent for a major extremity.  Moderate incomplete paralysis corresponds to a 20 percent rating for a minor extremity, and 30 percent for a major extremity.  Mild incomplete paralysis warrants a 10 percent rating for both a minor and major extremity.  Generally, neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.124a, DC 8516 (2013).

A note to 38 C.F.R. § 4.124a  states that the term "incomplete paralysis" where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Id.  

The words "mild," "moderate," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123, 4.124a, DC 8616 (2013).  Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§§ 4.124, 4.124a, DC 8716 (2013).  

The Veteran reports that he has total numbness of the little finger bilaterally and partial numbness of the ring finger of each hand as well as decreased movement in his fingers and wrists since the injury.  See September 2010 Veteran statement.  The Board finds the Veteran both competent and credible to report the symptoms associated with his bilateral upper extremity ulnar neuropathy.  See Rucker, 10 Vet. App. 67; Layno, 6 Vet. App. 465.

 A January 2008 private neurological examination during service shows decreased sensation of the small and ring fingers of the right hand as well as somewhat diminished grip strength and finger flexion of the right hand.  The January 2008 private examination also indicates excellent wrist flexion-extension.  A February 2008 private neurological examination notes the Veteran's complaints of numbness and tingling in the left small and ring fingers.  Upon examination, the examiner diagnosed the Veteran with mild ulnar neuropathy of the left hand with mild subluxation of the left ulnar nerve.  The examiner also found slight decreased sensation of the left small ring finger, excellent grip strength of the left hand, and full range of motion of the left wrist.  Another private January 2008 neurological examination during service shows that the Veteran had decreased sensation to light touch and sharp/dull in an ulnar distribution in both hands.  A March 2008 private neurological examination during service indicates that ulnar neuropathy of the right hand was not confirmed electrically, that surgery will not be helpful, and that the Veteran is "stuck" with his ulnar neuropathy. 

A May 2009 VA examination report notes the Veteran's complaints of changes in little fingers with diminished sensation to touch bilaterally.  Upon examination, the VA examiner found a sensory deficit to light touch in the small finger bilaterally and intact sensation in the rest of the hand bilaterally.  The VA examiner noted that vibration and position sense were preserved in the upper extremities and found no other neurological abnormalities in both hands.   

A June 2010 VA examination report notes the Veteran's complaints of numbness and tingling of his little fingers bilaterally.  Upon examination, the VA examiner found that the Veteran had decreased sensation to light touch and no sensation to monofilament in the fifth finger palmar surface.  The VA examiner further noted reduced grip strength, no difficulty opening doors, some difficulty with pressure of snapping, and no spams bilaterally.  The VA examiner further found that the Veteran had difficulty and fatigue with repetitive gripping, grasping, and pinching and concluded that the Veteran will develop tingling in all his fingers; the examiner found no neuritis or neuralgia and normal gross motor or fine motor functions.  Finally, the Veteran was found to have no paralysis.    

After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period, the Veteran's ulnar neuropathy has been manifested by mild subluxation of the left ulnar nerve, decreased to absence of sensation of the small fingers of both hands, decreased sensation of the ring fingers of both hands, some reduced grip strength, some difficulty and fatigue with repetitive gripping, grasping, and pinching, and normal gross motor or fine motor functions bilaterally.  Therefore, resolving doubt in the Veteran's favor, the Board concludes that for the entire appeal period, the symptoms associated with the Veteran's symptoms more closely approximate mild incomplete paralysis of the upper extremities as a result of bilateral ulnar neuropathy; as such, the criteria for a 10 percent rating under 
38 C.F.R. § 4.124a, DC 8616 for each of the upper extremities have been met or nearly approximated.  

After a review of all the evidence, lay and medical, the Board finds that the criteria for a disability rating in excess of 10 percent for each of the upper extremities have not been met or nearly approximated at any time during the appeal period because the Veteran's bilateral ulnar neuropathy has not been manifested by moderate incomplete paralysis of the upper extremities.  38 C.F.R. § 4.124a, DC 8616.  

Treatment records during the appeal period indicate that the Veteran's bilateral ulnar neuropathy was described as "mild."  The VA examinations indicate that the Veteran's ulnar neuropathy has been manifested by total sensory impairment of small fingers bilaterally and partial sensory impairment of the ring fingers bilaterally.  In terms of functional impairment, the Veteran was found to have some reduced grip strength as well as some difficulty and fatigue with repetitive gripping, grasping, and pinching.  The record also reflects that the Veteran has normal gross motor and fine motor functions of both hands and has no paralysis, neuritis, or neuralgia bilaterally.  The most recent VA examination shows that the Veteran has no difficulty opening doors and no spams bilaterally.  The Board also notes the Veteran's complaints of limitation of wrist motion.  However, all of these symptoms more nearly approximate mild incomplete paralysis of the upper extremities and do not rise to the level of moderate incomplete paralysis.  38 C.F.R. § 4.124a, DC 8616.  Finally, the Veteran has indicated in the December 2009 NOD that he should be rated at 10 percent for each of his upper extremity ulnar neuropathies.  

Therefore, a disability rating in excess of 10 percent for each of the upper extremities is not warranted because, as discussed above, the weight of the lay and medical evidence does not show the severity required for a rating in excess of 10 percent based on the relevant symptomatology under DC 8616.  38 C.F.R. § 4.124a.

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral ulnar neuropathy is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for ulnar neuropathy shows that the rating criteria reasonably describe the disability and contemplate the Veteran's mild sensory and motor symptoms associated with his bilateral upper extremity ulnar neuropathy.  Therefore, the Board finds that the record does not reflect that the Veteran's bilateral upper extremity ulnar neuropathy is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's service-connected bilateral ulnar neuropathy under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to a Temporary Total Rating Pursuant to 
38 C.F.R. § 4.30 for December 2007 Right Knee Surgery

Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: 
(1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30 (2013).

VA benefits are payable only to a veteran who was discharged or released from the period of service in which an injury or disease was incurred.  See 38 U.S.C.A. 
§ 1131 (West 2002).  In this case, the Veteran was on active duty when he underwent the right knee surgery in December 2007 and was not discharged until November 2008.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions are not for application. 38 U.S.C.A. § 5107(b) (2013).  As such, as a matter of law, the Veteran is not entitled to a temporary total rating under 38 C.F.R. § 4.30 for convalescence following surgery on December 6, 2007 because he was still on active duty when he underwent the surgery and for the duration of the potential convalescence period thereafter.  







	(CONTINUED ON NEXT PAGE)




ORDER

A 10 percent initial disability rating for ulnar neuropathy of the right upper extremity is granted. 

A 10 percent initial disability rating for ulnar neuropathy of the left upper extremity is granted. 

Entitlement to a temporary total rating under 38 C.F.R. § 4.30 for convalescence following surgery on December 6, 2007, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


